Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "likelihood function" in Line 4 of Claim 21.  There is insufficient antecedent basis for this limitation in the claim. The same is true for claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pekar et al. (US 2012/0320055 A1; hereafter: Pekar), and further in view of Suri et al. (US 2008/0039723 A1; hereafter: Suri).
Regarding Claim 1, Pekar teaches: an apparatus (Figure 1) for generating a probability map of a tumor location on a diagnostic medical imaging of a prostate (¶1: “The present application relates to image segmentation. It finds particular application in conjunction with medical diagnostic imaging for delineating target volumes, organs, and the like”; organs, and the like would include tumors and prostate given the broadest reasonable interpretation), the apparatus comprising: (a) a processor, and (b) a non-transitory computer-readable memory storing instructions executable by the processor; (c) wherein said instructions, when executed by the processor, perform steps (¶10: “a tangible computer-readable medium carrying one or more computer programs for controlling one or more processors to perform the above-described method is provided”) comprising: (I) acquiring diagnostic medical imaging and metadata from medical imaging of a prostate (¶32: “When segmented images of a current patient are to be prepared, a plurality of current images are generated at step 150”; ¶24 “image properties (i.e., metadata), such as intensity, gradient, texture, etc., as belonging to the volume or organ of interest, as belonging to the background, or a probability thereof”); (ii) obtaining prostate information from clinical database (¶32: “At step 152, an organ model is retrieved from memory”); (iii) registering the diagnostic medical imaging image (¶31: “At step 132, the plurality of segmented images is registered”; ¶32: “at step 154, the organ model is fit to the current image.”); (iv) creating a probability map of tumor location (¶31: “A probability that each voxel is within the volume of interest or within the background is determined at a step 138”’; ¶31: “At step 140, the probabilities and the mean threshold boundary are combined to generate a probability map”); and (v) transforming the diagnostic medical images and probability map into an output image (¶32: “At step 156, the transform which brought the organ model into registration with the current image is determined”; ¶33: “At step 160, the probability map is transformed with the determined transform to generate a transformed probability map”) but does not explicitly teach incorporating the probability map on the diagnostic medical image.
In a related art, Suri teaches: incorporating the probability map on the diagnostic medical image (Abstract: “a statistical map based on one or more demographic parameters of a patient and containing cancer probability locations are also automatically mapped on the ultrasound image in real time displaying potential cancer locations.”) for the purpose of viewing the probability that a tumor exists at a location while viewing the medical image at the same time.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pekar with the above teachings of Suri in order to incorporate a probability map with a medical image. The motivation in doing so would lie in the ability to view the medical image and the probability a tumor exists at a location on the medical image at the same time.
Regarding Claim 2, Pekar, in view of Suri, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor performs registering the diagnostic medical imaging comprising registering the prostate across multiple subjects to the space of a common template (Pekar: ¶31: “a plurality of images of a selected region of interest in each of a plurality of patients are generated and segmented at step 130. At step 132, the plurality of segmented images is registered. At step 134, the registered images are merged generating a composite image of the region of interest”). 
Regarding Claim 3, Pekar teaches: the apparatus recited in claim 1, wherein said diagnostic medical imaging comprises T2-weighted magnetic resonance (MR) images (Pekar: ¶20: “a diagnostic scanner 10, such as a CT scanner, MRI scanner, PET scanner, nuclear scanner, an ultrasound scanner or the like, generates image data which is reconstructed”; T2-weighted MR images are images that result from the most common MRI scan sequence and would be generated by the MRI scanner disclosed in Pekar).
Regarding Claim 7, Pekar, in view of Suri, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises: (a) computing an average deformation field (Pekar: ¶3: “Organ models can be generated by averaging accurately manually segmented like objects or organs to develop a nominal model for the object or organ”); and (b) applying the average deformation field to all candidates in the subset of candidate prostates (Pekar: ¶22: “That is, the binary marks are scaled to adjust for patients or objects of interest of different size, rotated, shifted, and the like, and optionally, elastically deformed to compensate, for example, for images generated in different motion states of the object of interest to bring them into alignment.”).
Regarding Claim 10, Pekar, in view of Suri, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform registering the diagnostic medical imaging which further comprises (a) creating a prostate template (Pekar: ¶3: “Organ models can be generated by averaging accurately manually segmented like objects or organs to develop a nominal model for the object or organ”), and (b) affinely registering the candidate prostate and its corresponding segmentation to the prostate template and its prostate segmentation (Pekar: ¶22: “That is, the binary marks are scaled to adjust for patients or objects of interest of different size, rotated, shifted, and the like, and optionally, elastically deformed to compensate, for example, for images generated in different motion states of the object of interest to bring them into alignment.”; Pekar: ¶32: “At step 152, an organ model is retrieved from the memory and at step 154, the organ model is fit to the current image.”).
Regarding Claim 18, Pekar, in view of Suri, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises building a final probabilistic model from a sum of all deformed tumor contours divided by a total number of prostate subjects (Pekar: ¶22: ¶22 discloses the generation of a probability map where binary voxel values are averaged across multiple candidate images to generate a probability that the voxel represents a region of interest).
Regarding Claim 25, Claim 25 recites a method that is implemented by the apparatus of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Pekar Figure 4 and 5)

Claims 4-6, 8-9, 11-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pekar, in view of Suri, and further in view of Rusu et al., "Prostatome: A combined anatomical and disease based MRI atlas of the prostate", Medical Physics, Vol. 41, No. 7, June 17, 2014.; hereafter: Rusu.
Regarding Claim 4, Pekar, in view of Suri, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor performs registering the diagnostic medical imaging but does not teach that it is further comprising: (a) using high resolution and corresponding segmentation of the prostate for every subject; (b) constructing an enriched prostate template from a subset of candidate prostates; and (c) generating a registration framework based on the enriched prostate template. 
In a related art, Rusu teaches: (a) using high resolution and corresponding segmentation of the prostate for every subject (Table II: shows the parameters for the different datasets used to construct the anatomic atlas. The data size and voxel/pixel size show that the images used were high resolution); (b) constructing an enriched prostate template from a subset of candidate prostates (Section 4.B: Construction of the statistical imaging atlas; this section describes how the prostate atlas is constructed); and (c) generating a registration framework based on the enriched prostate template (Section 4.B: ¶4: “The AnCoR framework comprises the following steps”; AnCoR stands for anatomically constrained registration)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, with the above teachings of Rusu in order to incorporate creating a prostate template using high resolution images. The motivation in doing so would lie in generating a detailed template for efficient and accurate registration.
Regarding Claim 5, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 4, wherein said instructions when executed by the processor generates the enriched prostate template comprising: (a) an intensity-based affine prostate template (Rusu: Section 4.B: Step A.2 and Step A.5); (b) an intensity-based non-rigid prostate template (Rusu: Section 4.B: Step A.2 and Step A.6; FFD stands for free form deformation and is consistent with non-rigid registration); (c) a binary segmentation of the non-rigid prostate template (Rusu: Section 4.B: equation 2; equation 2 contains a value                                 
                                    
                                        
                                            g
                                        
                                        
                                            σ
                                        
                                    
                                
                             that is the binary representation of a region in the atlas); and (d) a cascading registration pipeline involving affine registration followed by a non-rigid B-spline registration of candidate prostate images to the enriched template (Rusu: Section 4.B: Step A.4, Step A.5, and Step A.6; Rusu: Section 4.B: ¶3: “The deformable transform in AnCoR is based on the free form deformation (FFD) (Ref. 36) which optimizes the location of control points initially uniformly distributed on a 3D grid with B-spline interpolation between the points.”) for the same purpose as stated in Claim 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, and in further view of Rusu, in order to incorporate a series of steps to create a detailed prostate atlas/template. The motivation in doing so would lie in the generation of a detailed atlas/template for more accurate and efficient registration of a prostate image.
Regarding Claim 6, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor performs (a) utilizing a randomly chosen candidate from the subset of candidate prostates as an initial template (Suri: ¶31: “A reference image is selected 404 from the ultrasound database 40. This image may be randomly picked from the ultrasound volume database 402”); and (b) registering other candidate prostates through a cascaded application of affine and non-rigid B-spline transformations (Rusu: Section 4.B: Step A.5 and Step A.6; Rusu: Section 4.B: ¶3: “The deformable transform in AnCoR is based on the free form deformation (FFD) (Ref. 36) which optimizes the location of control points initially uniformly distributed on a 3D grid with B-spline interpolation between the points.”) for the purpose of generating a representative atlas/template.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, and in further view of Rusu, with the above teachings of Suri in order to incorporate randomly selecting a representative image. The motivation in doing so would line in generating a representative template.
Regarding Claim 8, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor performs said registering the diagnostic medical imaging which further comprises deriving a final enriched prostate template from median intensities of the subset of candidate prostates (Pekar: ¶22: “The processor 32 is also programmed to or has a computer routine 38 which determines a median or mean segmentation boundary 40, i.e., a mean or median or other average location of the segmentation boundaries of all of the binary masks.”).
Regarding Claim 9, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises identifying an enriched prostate template mask as regions where at least 50% of deformed candidate prostate segmentations overlap (Rusu: Section 4.B: Step A.4: Step A.4 discloses determining an initial anatomic atlas based on the ratio between the occurrence of a region of interest at a specific location across a set of images.).
Regarding Claim 11, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises initializing the registration process with alignment of centroids of the prostate segmentation in the candidate and template to improve performance of the affine registration step (Pekar: ¶3: “These organ models were typically registered, e.g., rotated, scaled, and the like, to align with the clearly-defined segmented boundaries”; Pekar: ¶32: “at step 154, the organ model is fit to the current image.”; organ model is consistent with template).
Regarding Claim 12, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises obtaining a final affine transformation by performing multi-resolution registration over four resolutions through a smoothing image pyramid (Rusu: Section 4.B: Steps A.2, and A.4-A.6; Rusu: Table II; Steps A.2 discloses filtering and smoothing through Gaussian filters; Steps A.4-A.5 discloses updating a transformation to include the most optimal transformation based on previous registration. Table II suggest multiple different resolutions of images were used) for the purpose of determining the most optimal transformation when registering an image to a template.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, and in further view of Rusu, with the additional teaching of Rusu
Regarding Claim 13, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 1, wherein said registering the diagnostic medical imaging further comprises using multi-metric cost function for the registration, with the cost function comprising (a) image intensity based mutual information (MI) between the T2 image and the affine template image (Rusu: Section 4.B: ¶2: The mutual information, I, assess the similarity of … quantifies the alignment of anatomic structures”; Rusu: Section 4.B: Equation 1); and (b) sum of square difference (SSD) between the distance transform of the subject object segmentation and the template prostate mask (Rusu: Section 4.B: “In this work, we choose the normalized squared error to evaluate the σ region alignment”; Rusu: Section 4.B: Equation 2) for the purpose of ensuring accurate registration of an image to a template.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, and in further view of Rusu, with the additional teachings of Rusu, in order to incorporate a cost function. The motivation in doing so would lie in ensuring accurate registration of an image to a template or atlas.
Regarding Claim 14, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises performing a non-rigid B-spline registration in which a candidate object is deformed to the same shape as a prostate template (Rusu: Section 4.B: ¶3: “The deformable transform in AnCoR is based on the free form deformation (FFD) (Ref. 36) which optimizes the location of control points initially uniformly distributed on a 3D grid with B-spline interpolation between the points.”). 
Regarding Claim 15, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises: (a) performing multi-resolution registration over four resolutions through a smoothing image pyramid to register a subject diagnostic medical imaging to a prostate template (Rusu: Section 4.B: Steps A.2, and A.4-A.6; Rusu: Table II; Step A.2 discloses filtering and smoothing through Gaussian filters; Steps A.4-A.5 discloses updating a transformation to include the most optimal transformation based on previous registration. Table II suggest multiple different resolutions of images were used), and (b) utilizing intensity-based mutual information of the mask images is as a cost function (Rusu: Section 4.B: ¶2: The mutual information, I, assess the similarity of … quantifies the alignment of anatomic structures”; Rusu: Section 4.B: Equation 1).
Regarding Claim 16, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in Claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises registering each available candidate object to a prostate template using an enriched prostate template model and inter-subject object registration (Pekar: ¶32: “At step 152, an organ model is retrieved from memory and at step 154, the organ model is fit to the current image”; enriched prostate template is generated from Rusu).
Regarding Claim 17, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in Claim 1, wherein said instructions when executed by the processor perform said registering the diagnostic medical imaging which further comprises deforming volumetric contours of tumors, including true and false positives with respect to pathology, utilizing corresponding transformations computed from registering the diagnostic medical imaging (Rusu: Section 4.B: Step A.5 and Step A.6; Rusu: Section 4.B: ¶3: “The deformable transform in AnCoR is based on the free form deformation (FFD) (Ref. 36) which optimizes the location of control points initially uniformly distributed on a 3D grid with B-spline interpolation between the points.”; Pekar: ¶32: “At step 156, the transform which brought the organ model into registration with the current image is determined”)
Regarding Claim 19, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said creating a probability map of tumor location further comprises designating a location in the diagnostic medical imaging as probable of being malignant when locations of predictive probability, including malignant scores, form a cluster as an estimate (Rusu: Figures 1 and 4; Figures 1 and 4 visually show locations that have high frequency and probability for prostate cancer based on data from multiple images; Rusu: Section 5.B.1: ¶1: “Other landmarks such as benign prostatic hyperplasia nodules or calcifications are not consistent discernible across subjects and hence were not considered”) for the purpose of determining locations of malignant cancer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, and in further view of Rusu, with the above teachings of Rusu in order to incorporate designating areas of malignant tumors. The motivation in doing so would lie in determining areas that are likely to form malignant tumors.
Regarding Claim 20, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 19, wherein the predictive probability of malignant scores is determined by the probability of cancerous cell of a tumor location given genetic, radiomic, and pathologic markers from a subject or a tumor lesion (Rusu: Section 4.C and Section 5.A: Section 4.C discloses how the disease atlas is constructed while Section 5.A discloses the data source for the construction of the disease atlas. The source for the disease atlas comes from histological images which would contain pathological and radiological markers. These images would also have genetic or other patient information attached to them as well.) for the purpose of determining accurate probabilities of cancerous cells.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pekar, in view of Suri, and in further view of Rusu, with the additional teachings of Rusu in order to incorporate genetic, radiomic, and pathologic markers into probabilities. The motivation in doing so would lie in determining more accurate probabilities for cancerous cells.
Regarding Claim 21, Pekar, in view of Suri, and in further view of Rusu, further teaches: the apparatus recited in claim 19, wherein the predictive probability of malignant scores is determined by the product of two parts: (a) the prior knowledge of a prevalence of a specific type of cancer at local clinical level (Rusu: Section 1: ¶1: “These atlases could help improve interventional procedures, such as image guided biopsies to sample the organ in those regions where the atlas indicates the higher likelihood of disease. Thus these disease atlases may serve as a priori cancer probability maps to facilitate the computer assisted diagnosis of disease”); and (b) the likelihood function (Section 4.B: Equation 1; equation 1 is a scoring function) of the joint distribution of the location of cancerous cell of tumor, genetic, radiomic, and pathologic markers from subject or a tumor lesion (Rusu: Section 4.C and Section 5.A: Section 4.C discloses how the disease atlas is constructed while Section 5.A discloses the data source for the construction of the disease atlas. The source for the disease atlas comes from histological images which would contain pathological and radiological markers. These images would also have genetic or other patient information attached to them as well.) for the same reasons and motivations as stated in Claims 19 and 20.
Regarding Claim 22, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 1, wherein said instructions when executed by the processor perform said creating a probability map of tumor location further comprises designating a location in the diagnostic medical imaging as probable of being malignant when locations of predictive probability, including malignant scores, form a cluster as well as provide a confidence bound around a tumor (Rusu: Figures 1 and 4; Figures 1 and 4 visually show locations that have high frequency and probability for prostate cancer based on data from multiple images; Rusu: Section 5.B.1: ¶1: “Other landmarks such as benign prostatic hyperplasia nodules or calcifications are not consistent discernible across subjects and hence were not considered”; Rusu: Figure 2: Figure 2 show error bars around the evaluation metrics for the final atlas).
Regarding Claim 23, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 22, wherein a confidence interval of predictive probability of malignant scores is determined by the probability of cancerous cells of a tumor given occurrence of genetic, radiomic, and pathologic markers from a subject or a tumor lesion (Rusu: Section 4.C and Section 5.A: Section 4.C discloses how the disease atlas is constructed while Section 5.A discloses the data source for the construction of the disease atlas. The source for the disease atlas comes from histological images which would contain pathological and radiological markers. These images would also have genetic or other patient information attached to them as well.).
Regarding Claim 24, Pekar, in view of Suri, and in further view of Rusu, teaches: the apparatus recited in claim 22, wherein said confidence interval of predictive probability, including malignant scores, is determined by the product of two parts: (a) prior knowledge of a prevalence of a specific type of cancer at a local clinical level (Rusu: Section 1: ¶1: “These atlases could help improve interventional procedures, such as image guided biopsies to sample the organ in those regions where the atlas indicates the higher likelihood of disease. Thus these disease atlases may serve as a priori cancer probability maps to facilitate the computer assisted diagnosis of disease”); and (b) a likelihood function (Section 4.B: Equation 1; equation 1 is a scoring function) of a joint distribution of cancerous cell of tumor, genetic radiomic, and pathologic markers from a subject or a tumor lesion (Rusu: Section 4.C and Section 5.A: Section 4.C discloses how the disease atlas is constructed while Section 5.A discloses the data source for the construction of the disease atlas. The source for the disease atlas comes from histological images which would contain pathological and radiological markers. These images would also have genetic or other patient information attached to them as well.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Periaswamy (US 8,472,684 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668